Citation Nr: 0333586	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  97-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active and inactive duty for training with 
the U.S. Naval Reserves from May 1947 to November 1950; 
active service from December 1950 to November 1952; and, 
thereafter, active and inactive duty for training with the 
U.S. Army until May 1989, including a period of active duty 
for training (ACDUTRA) from August 14, 1985 to 
August 30, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi.  

The veteran originally filed a claim for service connection 
for residuals of Legionnaires Disease in 1990.  The claim was 
denied by a rating decision in January 1991.  He filed a 
notice of disagreement (NOD) with this action.  In July 1991, 
the RO issued another rating decision and a statement of the 
case (SOC) concerning the denial of service connection for a 
lung condition.  The veteran did not file a substantive 
appeal.  Consequently, the rating actions in January and July 
1991 are final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.104.

In a January 1996 rating decision, the RO determined that the 
veteran had filed new and material evidence to reopen a claim 
for service connection for a lung disorder, but denied the 
claim.  The veteran later also filed a claim for service 
connection for a lung disorder due to tobacco use.  That 
claim was also denied by the RO.

In a December 1998 decision, the Board denied entitlement to 
service connection for a lung disorder, including lung 
disability due to cigarette smoking.  The veteran appealed 
that decision to the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court).  Pursuant to a joint 
motion, in an Order dated in May 2000, the Court vacated and 
remanded that portion of the Board's decision that denied 
entitlement to service connection for a lung disability on a 
direct basis.  The veteran withdrew his appeal to the Court 
concerning the issue of entitlement to service connection for 
a lung disability secondary to tobacco use, and the Court 
dismissed this issue in its May 2000 Order.  Consequently, 
only the matter of "service connection for a lung disability 
on a direct basis" now remains before the Board on appeal. 

In the joint motion granted by the Court, the parties agreed 
that further medical evaluation and opinion was needed to 
determine the etiology of the veteran's current obstructive 
pulmonary disease.  Consequently, the Board, in a November 
2000 Remand, returned this matter to the RO for additional 
comments from the physician who conducted VA examinations of 
the veteran in November 1995, August 1996, and October 1996.

In June 2002, the Board again denied service connection for a 
lung disability.  The case was again appealed to the Court 
and pursuant to a February 2003 joint motion, in March 2003, 
the Court ordered a remand to the Board consistent with the 
February 2003 joint motion.  


REMAND

This case warrants remand prior to final readjudication of 
the claim.  

In November 2000, the Board remanded the claim to the RO for 
additional development.  The RO asked that a VA examiner that 
had previously examined the veteran, provide an opinion as to 
the relationship between the veteran's chronic obstructive 
pulmonary disease (COPD) and his military service.  After the 
examiner provided the opinion, she indicated that she was an 
infectious disease specialist and not a pulmonary specialist.  
If there were additional questions regarding the veteran's 
lung condition, she suggested that consultation be made with 
the Chief of the Pulmonary Disease section.  The Court agreed 
with the parties that remand was necessary to fulfill the 
duty to assist by providing an appropriate medical 
examination to determine the etiology of the veteran's lung 
disorder.  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  This duty also 
includes the need to provide a VA examination by a 
specialist, when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  In light of the VA examiner's statement 
indicating that she was not a pulmonary specialist, and 
recommending the opinion of a pulmonologist if questions 
remained, examination by a pulmonologist is warranted.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
See also 38 C.F.R. § 3.159 (2003). 

2.  The veteran should be scheduled for 
an examination by a Board certified 
pulmonologist for his lung disability.  
All indicated studies and tests should be 
performed.  The examiner should be asked 
to provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current lung disability was 
incurred in or aggravated by active 
service or ACDUTRA.  A rationale should 
be provided for any opinion given.  The 
claims folder must be made available to 
the examiner for review.  


3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




